Name: Commission Regulation (EC) No 624/1999 of 23 March 1999 amending Regulation (EEC) No 1713/93 establishing special detailed rules for applying the agricultural conversion rate in the sugar sector
 Type: Regulation
 Subject Matter: accounting;  agricultural structures and production;  food technology;  EU finance;  agricultural policy;  beverages and sugar
 Date Published: nan

 Avis juridique important|31999R0624Commission Regulation (EC) No 624/1999 of 23 March 1999 amending Regulation (EEC) No 1713/93 establishing special detailed rules for applying the agricultural conversion rate in the sugar sector Official Journal L 078 , 24/03/1999 P. 0009 - 0010COMMISSION REGULATION (EC) No 624/1999 of 23 March 1999 amending Regulation (EEC) No 1713/93 establishing special detailed rules for applying the agricultural conversion rate in the sugar sectorTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organisation of the markets in the sugar sector (1), as last amended by Commission Regulation (EC) No 1148/98 (2), and in particular Articles 8(5), 9(6) and 36(6) thereof,Having regard to Council Regulation (EC) No 2799/98 of 15 December 1998 establishing agrimonetary arrangements for the euro (3), and in particular Article 9 thereof,Whereas Regulation (EC) No 2799/98 establishes new agrimonetary arrangements as a result of the introduction of the euro; whereas the resulting application of certain operative events adopted by Regulation (EEC) No 1713/93 of 30 June 1993 establishing special detailed rules for applying the agricultural conversion rate in the sugar sector (4), as last amended by Regulation (EC) No 59/97 (5), has become unnecessarily complex because of the daily amendment of the exchange rates of non-participating Member States; whereas the application of the operative events should be simplified to permit the efficient administration of the system and compliance with the criteria set out in Article 3 of Regulation (EEC) No 2799/98;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar,HAS ADOPTED THIS REGULATION:Article 1The Annex to Regulation (EEC) No 1713/93 is amended as follows:1. Point V is replaced by the following:>TABLE>2. Point VIII is replaced by the following:>TABLE>3. Point X is replaced by the following:>TABLE>Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.Points 1 and 2 of Article 1 shall apply from 1 January 1999. Point 3 of Article 1 shall apply from 1 March 1999.However, at the request of interested parties, the provisions replaced by this Regulation shall apply to all operations carried out between the dates of application and the date of entry into force of this Regulation.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 23 March 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 177, 1. 7. 1981, p. 4.(2) OJ L 159, 3. 6. 1998, p. 38.(3) OJ L 349, 24. 12. 1998, p. 1.(4) OJ L 159, 1. 7. 1993, p. 94.(5) OJ L 14, 17. 1. 1997, p. 25.